t c summary opinion united_states tax_court charles edward fagan petitioner v commissioner of internal revenue respondent docket no 28981-15s l filed date charles edward fagan pro_se jeremy d cameron for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent made the determination to proceed to collect petitioner’ sec_2011 income_tax_liability by levy petitioner seeks review of that determination under sec_6330 we consider whether there was an abuse_of_discretion due to respondent’s refusal to treat petitioner’ sec_2011 income_tax_liability as satisfied by means of payments that respondent had misapplied background petitioner was a resident of florida at the time his petition was filed in this case he was a practicing attorney in buffalo new york until his retirement when he moved to florida this collection case emanated from a date notice to petitioner that respondent intended to proceed with collection of a income_tax_liability of dollar_figure petitioner sought a hearing alleging essentially that previous payments were misapplied and should have been applied to pay hi sec_2011 tax_liability the date notice was not petitioner’s first encounter with respondent it was the culmination of a long and protracted history of collection and tax issues spanning more than years during the mid-1990s petitioner and his wife’s divorce resulted in personal difficulties including tax problems petitioner also encountered problems with his accountants which exacerbated his tax problems all beginning around between and through petitioner attempted to file all delinquent returns and to pay back taxes his goal was to retire at the end of without tax debt during petitioner was contacted by kenneth heidle a collection officer in respondent’s buffalo office regarding withholding_tax returns going back to and running through beginning in petitioner engaged in a series of about meetings with mr heidle the meetings resulted in the resolution of numerous issues for various taxable periods the unresolved tax periods resulted in a collection_due_process case that was scheduled for a hearing before this court sitting in buffalo new york during date petitioner met with respondent’s trial attorney in an effort to settle issues involving the remaining tax_liabilities including income_tax for and and withholding_tax for the fourth quarter of and first quarter of a settlement was reached and memorialized in the parties’ notes and agreements the documentation reflects that the income_tax liabilities including penalties for and totaled dollar_figure and that the two withholding liabilities totaled dollar_figure or total_tax liabilities of dollar_figure respondent’s counsel conceded dollar_figure in income_tax penalties for and resulting in a net settlement of dollar_figure which petitioner was to pay off in monthly payments of dollar_figure in the decision entered by this court the parties’ stipulation included mention of respondent’s concession of the penalties and that the case had been settled by the parties’ execution of an installment_agreement with respect to the withholding_tax liabilities however there remained a question despite the fact that the parties’ notes and the agreed settlement included the dollar_figure withholding_tax liabilities petitioner explained to mr heidle that the employment_tax liability had been paid in full the fourth quarter employment_tax liability constituted dollar_figure of the dollar_figure in employment_tax liabilities petitioner supplied mr heidle during date with documents showing a federal_tax_lien dated april for fourth quarter withholding_tax of dollar_figure and three checks all dated in june of that reflected that respondent had been paid in full and the lien had been released after supplying proof of payment petitioner asked mr heidle why the dollar_figure fourth quarter liability continued to be part of the installment_agreement and mr heidle advised that payments petitioner made for would be available to him after the final payment on the installment_agreement petitioner complied with the installment_agreement making all agreed payments during an approximately one-year period during the intervening years numerous transactions and interactions occurred between petitioner and respondent when petitioner filed hi sec_2011 income_tax return showing a dollar_figure tax_liability he attempted to convince respondent that the tax_liability was satisfied by dollar_figure that was a result of errors and misapplications resulting from the ongoing collection issues between the parties during petitioner received a notice that he owed additional interest and penalties for the very same years that had been resolved in the settlement and covered by the installment_agreement petitioner pursued an administrative appeal and convinced the internal_revenue_service service that those matters had been resolved ultimately the service agreed while petitioner was convincing respondent that liabilities had been duplicated the service seized dollar_figure of petitioner’s funds and applied them toward liabilities that were already satisfied but had mysteriously reappeared on respondent’s records ultimately the service sent petitioner an dollar_figure check petitioner also overpaid dollar_figure on a related matter and asked that it be refunded or returned to him the explanation he received as to why he did not receive the dollar_figure is that he had outstanding withholding_tax liabilities that was the first time since the settlement and the installment_agreement that petitioner heard that any withholding_tax liabilities remained outstanding or in dispute at this time petitioner was no longer practicing law and no longer generating employment_tax liabilities between and the service sent petitioner bills for taxes penalties and interest involving around dollar_figure to dollar_figure for the same tax periods which petitioner had paid off as part of his settlement and installment_agreement in each instance petitioner convinced the service that these claims had been resolved in the settlement and paid as part of the installment_agreement petitioner also discovered in respondent’s records that one of the dollar_figure installment payments that the parties agreed would pay off income_tax for and was applied to withholding_tax for the fourth quarter of respondent also applied another dollar_figure from the installment_agreement to the fourth quarter employment_tax which petitioner had shown that he had paid in full the net effect of these misapplications and confusion is that dollar_figure remained available to satisfy the outstanding income_tax_liability for which petitioner admits he is liable discussion the record in this case reveals a convoluted and complex relationship between respondent’s collection offices and petitioner the record of these interactions consists of several hundred pages of correspondence transcripts reports and notes of the parties although the parties had settled one collection_due_process case and entered into an installment_agreement with which petitioner complied the service was not able to adjust its records to properly reflect the resolution and it continued to issue notices and seize property in satisfaction of tax_liabilities that had been settled and satisfied the interaction and confusion began in and has continued through the instant collection_due_process case the only position advanced by petitioner is that this complex series of transactions between him and the government results in no collectible outstanding income_tax_liability the main thrust of respondent’s argument is that the service has absolute authority to apply overpayments in any manner it chooses petitioner counters that his is not a question of the application of an overpayment but involves the misapplication of payments and a duplication of paid tax_liabilities resulting in a dollar_figure difference from respondent’s records that should be used to satisfy the income_tax_liability petitioner does not question the amount of the underlying income_tax_liability for and we do not address the merits of that liability the question we consider is whether the payments petitioner made were misapplied resulting in no tax due for this question does not involve a challenge to the merits of the underlying liability and is properly before the court to decide whether respondent’s decision to proceed with collection is an abuse_of_discretion see 138_tc_348 see also 114_tc_176 respondent contends that sec_6402 provides the commissioner with authority to apply overpayment to any outstanding tax_liability sec_6402 in pertinent part provides sec_6402 general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment however petitioner is not claiming an overpayment or credit he has shown that his payments both under the installment_agreement and otherwise satisfy all outstanding liabilities against him including the income_tax which respondent seeks to collect respondent’s position that this case involves an overpayment is incorrect there were payments that were made in satisfaction of a series of outstanding tax_liabilities there were misapplications of payments that petitioner and respondent had agreed were to be applied against specific liabilities such payments are not overpayments which are covered by sec_6402 as they were payments that respondent agreed to apply against specific tax_liabilities one of those tax_liabilities had been fully satisfied in addition respondent applied one of petitioner’s refunds to accounts that had been satisfied these errors and misapplications totaled dollar_figure an amount sufficient to satisfy the income_tax_liability respondent seeks to collect accordingly the record supports petitioner’s position that respondent misapplied dollar_figure an amount which exceeds the outstanding balance of the liability for which collection is being pursued we agree with petitioner that his payments cover the amount due for and that it was an abuse_of_discretion for respondent to pursue collection to reflect the foregoing decision will be entered for petitioner
